NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUCE WESTIN,                                   No. 21-55834

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00782-GW-JPR

 v.
                                                MEMORANDUM*
CITY OF CALABASAS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Bruce Westin appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action regarding defendant’s regulation of household sewage

systems. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for lack of standing under Federal Rule of Civil Procedure



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(1). Meland v. Weber, 2 F.4th 838, 843 (9th Cir. 2021). We may affirm on

any basis supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008), and we affirm.

      Dismissal of Westin’s action was proper because Westin failed to allege

facts sufficient to establish that defendant’s failure to regulate other homeowners’

sewage systems violated Westin’s constitutional rights. See Shanks v. Dressel, 540

F.3d 1082, 1087 (9th Cir. 2008) (“[T]he state’s failure to protect an individual

from harms inflicted by persons not acting under color of law will not ordinarily

give rise to § 1983 liability.” (internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised in the

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    21-55834